DETAILED ACTION
1.	This office action is in response to RCE filed on 01/10/2021. Claims 1 and 11 have been amended. Claim 10 and 20 have been canceled. Claims 1-9 and 11-19 are pending on this application.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1 and 11 “look up table have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	 Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Lee et al. Pub. No. 2016/0088299 in view of Teng et al. Pub. No. 2017/0295368.
Regarding to claim 1. Fig. 2A of Lee et al. discloses a method for compression (204; Image compression), comprising:  determining a modulation coding scheme (MCS)  (modulation coding scheme of 200) ; selecting a Lagrange multiplier (ʎ; Fig. 2B ; paragraph 0032 and paragraph 0043-0047); training an autoencoder (MS, IS, C, Pred Pixels, Orig. Pixels, S, 205; paragraph 0028) using the Lagrange multiplier (ʎ;  paragraph 0032); implementing the trained autoencoder (MS, IS, C, Pred Pixels, Orig. Pixels, S, 205; paragraph 0028) into a network; and training the network (Network of 204) including the trained autoencoder (MS, IS, C, Pred Pixels, Orig. Pixels, S, 205; paragraph 0028) with quantization (XQ).

Fig. 1 of Teng et al. discloses a method for compression (paragraph 0013) selecting Lagrange multiplier (paragraph 0014 discloses “the control unit 110 of the LUT unit 100 may access the memory unit 112  to obtain … a Lagrange multiplier of the encoding block”) is selecting from a Look up table (LUT 100; and paragraph 0031 discloses “the processing unit 102 or the control unit 110 of the LUT unit 100 obtains the Lagrange multiplier λ.sub.j, …, the Lagrange multiplier λ.sub.j, the are transmitted to the encoding unit 106); and training an encoder (106) using the La Lagrange multiplier (paragraph 0031).  
Lee et al. and Teng et al. are common subject matter of encoding using Lagrange multiplier; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Teng et al. into Lee et al. for the purpose of encoding device that obtain an encoding parameter corresponding to an encoding block through a look-up table  as suggested by Teng et al. (paragraph 0006) to improve satisfactory bit rate control effect and reduction of calculation calculation complexity level (paragraph 0004 of Teng et al.).

Regarding claim 2. The method of claim 1, Lee et al. combined with Teng et al. applied to claim 1 above, Fig. 2A of Lee et al.  further discloses wherein a value of the Lagrange multiplier (ʎ) is selected from a predetermined set of values (see Fig. 2B).  
Regarding claim 3. Lee et al. combined with Teng et al. applied to claim 1 above, Fig. 2A of Lee et al. further discloses wherein the network (network of 204) produces a compressed output (Fig. 3) with a varying compression rate (see Figs. 2C, 2D) and distortion (paragraph 0032) depending on a conditioning value (ʎ; paragraph 0032) of the Lagrange multiplier (ʎ).  

Regarding claim 5. Lee et al. combined with Teng et al. applied to claim 1 above, Fig. 2A of Lee et al. further discloses wherein training the network (Network of 204)  further comprises training the network (Network of 204)  with mixed quantization (XQ) bin sizes (paragraph 0038).  
Regarding claim 6. Lee et al. combined with Teng et al. applied to claim 5 above, Fig. 2A of Lee et al.  further discloses wherein training the network  (network of 204) with mixed quantization (XQ)  bin sizes (paragraph 0038) further comprises drawing a uniform noise for various noise levels ((paragraph 0090 discloses “The peak signal to noise…default relationship .lamda..sub.0.”) for random  (random of 205) quantization (XQ)  bin sizes (paragraph 0038).  
Regarding claim 7. Lee et al. combined with Teng et al. applied to claim 1 above, Fig. 2A of Lee et al. further discloses further discloses wherein training the network (Network of 204)   further comprises encoding (paragraph 0028) a latent representation (MS, IS) of an input (201).  
Regarding 8. The method of claim 7, wherein training the network (Network of 204)   further comprises quantizing (XQ) the encoded latent  (205) representation with a selected quantization (XQ) bit size (paragraph 0038).  
Regarding claim 9. Lee et al. combined with Teng et al. applied to claim 1 above, Fig. 2A of Lee et al. further discloses wherein training the network (network of 204) further comprises encoding (208) a quantized latent (207) representation with entropy encoding (208).  

Regarding claim 11. Fig.2A of Lee et al. discloses a system, comprising: a network (network of Fig. 2A); and a processor (204) configured to: determine a modulation coding scheme (determined 
However Lee et al. does not discloses selecting Lagrange multiplier (ʎ; Fig. 2B and paragraph 0032 and paragraph 0043-0047) is selecting from a Look up table.
Fig. 1 of Teng et al. discloses a method for compression (paragraph 0013) selecting Lagrange multiplier (paragraph 0014 discloses “the control unit 110 of the LUT unit 100 may access the memory unit 112  to obtain … a Lagrange multiplier of the encoding block”) is selecting from a Look up table (LUT 100; paragraph 0031 discloses “the processing unit 102 or the control unit 110 of the LUT unit 100 obtains the Lagrange multiplier λ.sub.j, …, the Lagrange multiplier λ.sub.j, the are transmitted to the encoding unit 106); and training an encoder (106) using the La Lagrange multiplier (paragraph 0031).  
Lee et al. and Teng et al. are common subject matter of encoding using Lagrange multiplier ; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Teng et al. into Lee et al. for the purpose of encoding device that obtain an encoding parameter corresponding to an encoding block through a look-up table  as suggested by Teng et al. (paragraph 0006) to improve satisfactory bit rate control effect and reduction of calculation calculation complexity level (paragraph 0004 of Teng et al.).



Regarding claim 12.  Lee et al. combined with Teng et al. applied to claim 11 above, Fig. 2A of Lee et al. further discloses wherein a value of the Lagrange multiplier (ʎ) is selected from a predetermined set of values (Fig. 2B).  
Regarding claim 13. .  Lee et al. combined with Teng et al. applied to claim 11 above, Fig. 2A of Lee et al. further discloses wherein the network (network of Fig. 2A) produces a compressed output (compressed output of 204) with varying compression rate ((see Figs. 2C, 2D)) and distortion (paragraph 0032) depending on a conditioning value (paragraph 0032; see Fig. 2B) of the Lagrange multiplier (ʎ);  .  
Regarding claim 14. Lee et al. combined with Teng et al. applied to claim 11 above, Fig. 2A of Lee et al. further discloses wherein the autoencoder (MS, IS, C, Pred Pixels, Orig. Pixels, S, 205; paragraph 0030) is trained using conditional convolution (Fig. 2C disclose a complexity condition; paragraph 0009).  
Regarding claim 15. .  Lee et al. combined with Teng et al. applied to claim 11 above, Fig. 2A of Lee et al. further discloses wherein training the network (Network of 204)  further comprises training the network (Network of 204)  with mixed quantization (XQ) bin sizes (paragraph 0038).  
Regarding claim 16. Lee et al. combined with Teng et al. applied to claim 15 above, Fig. 2A of Lee et al. further discloses wherein the processor (processor of 204) is configured to train the network (network of Fig. 2A) with mixed quantization (XQ) bin sizes (paragraph 0028) by drawing a uniform noise for various noise levels (paragraph 0090 discloses “The peak signal to noise…default relationship ʎ0 for random (random of 205) quantization (XQ) bin sizes (paragraph 0038).  .  
Regarding claim 17.  Lee et al. combined with Teng et al. applied to claim 11 above, Fig. 2A of Lee et al. further discloses wherein the processor (processor of 204) is further configured to train the network (network of Fig. 2A) by encoding (paragraph 0028) a latent representation of an input (MS, IS).  

Regarding claim 19.  Lee et al. combined with Teng et al. applied to claim 11 above, Fig. 2A of Lee et al. further discloses wherein the processor (processor of 204) is further configured to train the network (network of Fig. 2A) by encoding (208)  a quantized latent (207)  representation with entropy encoding (208).  

Contact Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

1/18/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845